

Exhibit 10.13
AMENDMENT NUMBER ONE TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS AMENDMENT NUMBER ONE TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Amendment”) is entered into effective as of February 28, 2011 between THE
FINISH LINE, INC., an Indiana corporation (the “Company”), and EDWARD WILHELM
(the “Executive”).
WHEREAS, the Company and the Executive are parties to the Employment Agreement
dated March 30, 2009 (the “Original Agreement”); and
WHEREAS, the Company and the Executive desire to amend and modify certain
provisions contained in the Original Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:
1.    Section 7(a)(iii)(B) of the Original Agreement is hereby amended and
restated in its entirety to read as follows:
“(B) any earned but unpaid portion of Executive’s annual performance bonus (if
any) for the fiscal year preceding the fiscal year in which such termination
occurs;”    
2.    Section 7(b)(ii) of the Original Agreement is hereby amended and restated
in its entirety to read as follows:
“(ii) Upon termination of Executive’s employment hereunder for either Disability
or death, Executive or Executive’s estate (as the case may be) shall be entitled
to receive:
(A) the Accrued Rights; and
(B) if Executive was eligible to receive one or more cash bonuses for the fiscal
year during which Executive’s employment is terminated (the “Termination Year”),
an amount equal to a pro-rated portion (based on the number of days in the
Termination Year during which Executive was employed) of the annual cash bonus
and any other cash bonus Executive would have received for the Termination Year
had he remained employed through the entire fiscal year (based on the Company’s
actual performance for the Termination Year), payable, subject to Section 7(g),
when bonuses are generally paid to the Company’s executives for the Termination
Year but no later than two and one half months after the end of the fiscal year
in which the cash bonus was earned.”
3.    Section 7(c)(iii)(B)(1) of the Original Agreement is hereby amended and
restated in its entirety to read as follows:
“(1) a lump sum cash payment equal to 1.5 times the Base Salary, payable,
subject to Section 7(g), within 30 days following the date of such termination
of employment (the “Termination Date”); and”    
4.    Section 7(c)(iii)(B)(3) of the Original Agreement is hereby amended and
restated in its entirety to read as follows:
“(3) if Executive was eligible to receive one or more cash bonuses for the
Termination Year, an amount equal to a pro-rated portion (based on the number of
days in the Termination Year during which Executive was employed) of the annual
cash bonus and any other cash bonus Executive would have received for the
Termination Year had he remained employed through the entire fiscal year (based
on the Company’s actual performance for the Termination Year), payable, subject
to Section 7(g), when bonuses are generally paid to the Company’s executives for
the Termination Year but no later than two and one half months after the end of
the fiscal year in which the cash bonus was earned.”
5.    Section 7(c)(iv)(B)(3) of the Original Agreement is hereby amended and
restated in its entirety to read as follows:
“(3) if Executive was eligible to receive one or more cash bonuses for the
Termination Year, an amount equal to a pro-rated portion (based on the number of
days in the Termination Year during which Executive was employed) of the annual
cash bonus and any other cash bonus Executive would have received for the
Termination Year had he remained employed through the entire fiscal year (based
on the Company’s actual performance for the Termination Year), payable, subject
to Section 7



--------------------------------------------------------------------------------



(g), when bonuses are generally paid to the Company’s executives for the
Termination Year but no later than two and one half months after the end of the
fiscal year in which the cash bonus was earned.”
6.    Except as specifically amended herein, all other terms and conditions
contained in the Original Agreement shall remain unchanged and shall continue in
full force and effect. This Amendment may be executed in one or more
counterparts, each of which when taken together shall be deemed one original
Amendment.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment Number
One to Amended and Restated Employment Agreement as of the day and year first
above written.




 
/s/ EDWARD WILHELM
 
Edward Wilhelm
 
 
 
 
THE FINISH LINE, INC.
 
 
By:
/s/ GLENN S. LYON
 
Glenn S. Lyon, Chairman of the Board
 
 
 
 




